DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Interpretation - 35 USC §112(f)
The terms “acoustic module”, “heating element”, “heat dissipating member”, and “sealing member”, continue to be afforded §112(f) as discussed in the previous Office Action, except where they have been further limited in a dependent claim to have sufficient structure as discussed in the previous Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-5, 7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Jr. et al., US 5,961,465 (hereinafter “Kelly”) in view of Siedenburg et al., US 2016/0242747 A1 (hereinafter “Siedenburg”).
Regarding claim 1, Kelly discloses an ultrasound probe (see Figs. 2a and 2b) comprising:
a housing (transducer housing 10, Figs. 2a and 2b);
an acoustic module (collectively the acoustic crystal 12, acoustic lens 14, and acoustic backing 16, Figs. 2a and 2b; “an ultrasound transducer”, col.1, ~line 49) disposed in the housing (see Figs. 2a and 2b which illustrate the acoustic module in the housing; “[a] housing contains the ultrasound transducer” col. 1, ~lines 55-56), and configured to transmit an ultrasonic signal to an object and received an echo signal reflected from the object (“an ultrasound transducer operable to generate and receive ultrasonic energy”, col. 1, ~lines 49-50);
an electronic circuit (integrated circuits 22, Figs. 2a and 2b), comprising a heating element (integrated circuits 22 can be considered a heating element because they generate heat: “Without proper levels of applied cooling, the heat generated by integrated circuits 22 will cause an unacceptable rise in the temperature of transducer housing 10. Accordingly, as shown in the following FIGS., the invention incorporates one or more active cooling features into transducer housing 10 to enable dissipation of internally generated heat.” col. 2, line 65 – col. 3, line 3), disposed in the housing (see Figs. 2a and 2b which illustrate the integrated circuits 22 as being disposed within the transducer housing 10) and electrically connected to the acoustic module (via flexible circuit carriers 18 and 20, Figs. 2a and 2b) to drive the acoustic module (implied by col. 2, lines 51-64);
a hole (apertures 36 and exit tubes 38, Figs. 2a and 2b) communicating an outside of the housing with the electronic circuit (via heat exchanger 30, Figs. 2a and 2b) so that the electronic circuit is cooled by air outside the housing (see col. 3, lines 4-26); and
a heat dissipating member (heat exchanger 30, Figs. 2a and 2b) disposed on one surface of the heating element to extend a heat dissipating area of the electronic circuit (“Referring to FIGS. 2a and 2b, to remove heat that is generated by integrated circuits 22, a high thermal conductivity heat exchanger 30 is mounted, either in direct contact with the upper surfaces of integrated circuits 22 or coupled thereto via a thermally transmissive grease. Heat exchanger 30 incorporates a hollow interior 32, wherein plural heat dissipating fins are positioned. A gaseous coolant tube 34 is coupled to one extremity of each of heat exchangers 30 and provides a flow of cooling air thereto. Gaseous coolant tubes 34 are preferably incorporated into cable 24 and either (i) receive a flow of cooling air from an externally positioned blower (not shown) or (ii) receive a flow of air that has been drawn into transducer housing through cooling openings integral thereto, by a remote suction action applied to coolant tubes 34.” col. 3, lines 4-18).


Siedenburg teaches an ultrasound probe (scan head 110, Figs. 1-3; scan head 400, Figs. 4 and 5) comprising:
a housing (outer shell 200, Figs. 2 and 3; outer shell 410, Figs. 4 and 5);
an acoustic module (transducer array 210, Figs. 2 and 3; transducer elements 420, Figs. 4 and 5) disposed in the housing, and configured to transmit an ultrasonic signal to an object and receive an echo signal reflected from the object (“The scan head includes an array of transducer elements and electronics 114 to generate the ultrasound pulses for transmission and to receive the corresponding echo signals.” ¶ [0013]);
an electronic circuit (electronics 114, Fig. 1; electronics 220, Figs. 2 and 3; electronic components 430, Figs. 4 and 5) disposed in the housing and electrically connected to the acoustic module to drive the acoustic module (“Electrically connected to the transducer elements 210 are a number of electronic components 220a, 220b, 220c etc. comprising one or more of individual components, integrated circuits, ASICs, digital signal processors (DSPs) as well as power conditioning circuitry and the like that operate to drive the transducer elements and process the received echo signals.” ¶ [0015]); and
a hole (airflow entrance 270 Fig. 3; Figs. 4 and 5 similarly show an airflow entrance, albeit not labeled by a reference character) communicating an outside of the housing with the electronic.
environmental barrier 460, Figs. 4 and 5) configured to seal a space between the housing (410, Figs. 4 and 5) and a heating element/electronic circuit (430, Figs. 4 and 5) to prevent moisture from the outside of the housing from penetrating into an inside of the housing through the hole (¶ [0022]-[0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kelly by providing a sealing member configured to seal the space between the housing and the heating element to prevent moisture from outside the housing from penetrating into the inside of the housing through the hole, as taught by Siedenburg, in order to hermetically seal the electronics (i.e., the electronic circuits) inside the housing.

Regarding claim 2, Kelly modified in view of Siedenburg teaches the invention of claim 1. Kelly further discloses that the hole and the heating element are arranged to face each other (see Figs. 2a and 2b which illustrate apertures 36/exit tubes 38 and integrated circuits 22 as facing each other, with heat exchanger 30 interposed therebetween).

Regarding claim 3, Kelly modified in view of Siedenburg teaches the invention of claim 2 as discussed above; but does not teach that the heating element comprises at least one of a beamformer and a CPU.
Siedenburg further teaches that the electronic circuit comprises a heating element which comprises a beamformer (¶ [0013]-[0014]).


Regarding claim 4, Kelly modified in view of Siedenburg teaches the invention of claim 1 as discussed above; Kelly further discloses that the hole comprises a plurality of holes (see Figs. 2a and 2b which illustrate a plurality of apertures 36/exit tubes 38). Similar to the hole described above regarding claim 1, these each of these holes communicates (heat) the electronic circuit with the outside of the housing (via the heat dissipating member).

Regarding claim 5, Kelly modified in view of Siedenburg teaches the invention of claim 1 as discussed above; Kelly further discloses that the housing further comprises a protective net (screen 40, Fig. 2a) configured to cover the hole (“A screen 40 (shown only in FIG. 2a) may be incorporated about transducer housing 10 to prevent a user's hand from blocking air flow through exit tubes 38.” col. 3, lines 24-26).

Regarding claim 7, Kelly modified in view of Siedenburg teaches the invention of claim 1 as discussed above; Kelly further discloses that the heat dissipating member comprises a radiation fin (see annotated figure below) configured to be in contact with the heating element to exchange heat with the heating element (“Referring to FIGS. 2a and 2b, to remove heat that is generated by integrated circuits 22, a high thermal conductivity heat exchanger 30 is mounted, either in direct contact with the upper surfaces of integrated circuits 22 or coupled thereto via a thermally transmissive grease. Heat exchanger 30 incorporates a hollow interior 32, wherein plural heat dissipating fins are positioned. A gaseous coolant tube 34 is coupled to one extremity of each of heat exchangers 30 and provides a flow of cooling air thereto. Gaseous coolant tubes 34 are preferably incorporated into cable 24 and either (i) receive a flow of cooling air from an externally positioned blower (not shown) or (ii) receive a flow of air that has been drawn into transducer housing through cooling openings integral thereto, by a remote suction action applied to coolant tubes 34.” col. 3, lines 4-18).


Regarding claim 10, a traveling direction of the echo signals transmitted from and received by the acoustic module is a first direction, and the hole and the heating element are disposed along a second direction intersecting first direction at a 90° angle.


Regarding claim 11, Kelly modified in view of Siedenburg teaches the invention of claim 1 as discussed above; Kelly further discloses that he housing comprises a hollow portion (the inside portion of the housing 10) and the hole is formed on one surface of the hollow portion (see Figs. 2a and 2b).

Regarding claim 12, Kelly modified in view of Siedenburg teaches the invention of claim 1 as discussed above; Kelly further discloses the housing comprises a recessed portion toward the inside of the housing (the portion of the housing 10 under the screen 40 forms a recessed portion of the housing 10 in which the recess is in a direction toward the inside of the housing; see Fig. 2a).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Siedenburg as applied to claim 1 above, and further in view of Clark et al., US 2018/0125461 A1 (hereinafter “Clark”).
claim 9, Kelly modified by the teachings of Siedenburg teaches the invention of claim 1; but does not teach that the sealing member is an O-ring per se.
Clark teaches a sealing member comprising an O-ring (O-ring 275, Fig. 3; ¶ [0028]; ¶ [0031]). Specifically, Clark teaches at ¶ [0028]: “The O-ring may facilitate the formation of a fluid-impermeable coupling between the heat sink 250 and a fluid chamber (not shown), such as fluid chamber 100 illustrated in FIG. 1.”
It would have been obvious to one having ordinary skill in the art to further modify the modified Kelly invention such that the sealing member comprises an O-ring, as taught by Clark, in order to facilitate the formation of a fluid impermeable coupling of the sealing member.

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive.
The rejection under §112(b) is withdrawn in view of amendments to the claims.
Applicant argues against the rejections based on prior art by presenting three main arguments.
The First argument is that Kelly does not teach “a hole communicating an outside of the housing with the electronic circuit so that the electronic circuit is cooled by air outside the housing”. Applicant argues that “the bottom portion of the heating element [sic] 30 blocks the apertures 36 from communicating the outside of the housing 10 with the electronic circuit 22” (page 5 of Applicant’s remarks dated 6/29/2021).
a hole communicating an outside of the housing with the electronic circuit so that the electronic circuit is cooled by air outside the housing” is being construed mean that the hole allows heat to transfer between the electronic circuit and the outside of the housing, specifically to the extent that air from outside the housing can cool the electronic circuit. In accordance with the second definition, the limitation in question is being construed to mean that the internal space of the housing (particularly where the electronic circuit is disposed) shares a common access/door (i.e., the hole) with the outside housing, specifically to the extent that air outside the housing can cool the electronic circuit.  Since both definitions appear acceptable, and there is no evidence of record that points to one over the other, the claim is being broadly construed as the logical disjunction (i.e., logical “or”) of the first and the second interpretation.
Kelly can be considered to teach that the holes (apertures 36/exit tubes 38) communicate an outside of the housing with the electronic circuit (integrated circuits 22) so that the electronic circuit is cooled by air outside the housing because the holes allow see col. 3, lines 4-26):
“Referring to FIGS. 2a and 2b, to remove heat that is generated by integrated circuits 22, a high thermal conductivity heat exchanger 30 is mounted, either in direct contact with the upper surfaces of integrated circuits 22 or coupled thereto via a thermally transmissive grease. Heat exchanger 30 incorporates a hollow interior 32, wherein plural heat dissipating fins are positioned. A gaseous coolant tube 34 is coupled to one extremity of each of heat exchangers 30 and provides a flow of cooling air thereto. Gaseous coolant tubes 34 are preferably incorporated into cable 24 and either (i) receive a flow of cooling air from an externally positioned blower (not shown) or (ii) receive a flow of air that has been drawn into transducer housing through cooling openings integral thereto, by a remote suction action applied to coolant tubes 34.

 A plurality of apertures 36 are formed in the upper surface of heat exchanger 30 and couple to a corresponding exit tube 38. Accordingly, cooling air introduced into heat exchanger 30 exits therefrom via apertures 36 and the associated exit tubes 38, along with heat generated by integrated circuits 22. A screen 40 (shown only in FIG. 2a) may be incorporated about transducer housing 10 to prevent a user's hand from blocking air flow through exit tubes 38.”

The Second argument is that Kelly doesn’t teach “a heat dissipating member disposed on one surface of the heating element to extend a heat dissipating area of the electronic circuit”. The only reasoning/evidence in support of this argument appears to be allegation that Kelly doesn’t teach the “communicating” limitation discussed above.
This argument is not found to be persuasive. It is initially noted that Kelly does teach the “communicating” limitation as discussed above. Since applicant’s sole piece of reasoning/evidence in support of this argument is refuted, this argument is not found to persuasive.
Otherwise, the Applicant does not explain why Kelly allegedly not teaching the “communicating” limitation would necessarily mean that Kelly also doesn’t teach the “heat dissipating member” limitation. On the contrary, it would seem that one limitation does not necessarily require the other for the one to exist (i.e., they may independently 
The Third argument is directed toward the limitation of the sealing member. Applicant’s argument is erroneously predicated on “[t]he Office Action allegedly equate the barrier 260a of Siedenburg with the claimed sealing member”. Applicant provides reasoning/evidence as to why they believe barrier 260a does not read on the claimed sealing member.
This argument is not found to be persuasive. Applicant has misconstrued the grounds of rejection. The Office does not rely on barrier 260a as reading on the claimed sealing member; rather, the Office relies on barrier 460. Otherwise, the Office provides no comment regarding barrier 260a since it is not relied upon in the rejection; i.e., the Office neither agrees nor disagrees with Applicant’s characterization of barrier 260a.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sliwa, Jr. et al., US 5,560,362

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793